Citation Nr: 0608654	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  98-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ulcerative colitis on a direct basis.

4.  Entitlement to service connection for ulcerative colitis 
as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel 
INTRODUCTION

The veteran served on active duty from December 1971 to 
February 1974.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that in December 
2000, the issue of entitlement to service connection for a 
spine disorder was the subject of a Board remand decision.

A personal hearing was held in June 2003 before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C.  

The claim was remanded by the Board in January 2004, and it 
has been returned to the Board for appellate review.  

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for ulcerative colitis on a direct basis, and 
entitlement to service connection for ulcerative colitis as 
secondary to service-connected disability, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  





FINDINGS OF FACT

1.  A low back disorder was not caused or aggravated by 
service or a service-connected condition.

2.  The veteran's service-connected hemorrhoids are not shown 
to have been manifested by persistent bleeding and with 
secondary anemia or fissures, or impairment of sphincter 
control causing occasional involuntary bowel movements 
necessitating wearing of a pad.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the veteran's active military service or a service-connected 
condition; arthritis of the low back may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected hemorrhoids are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.114, Diagnostic Codes 7332, 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that he has a low back disorder as a 
result of his service, or, in the alternative, as a result of 
his service-connected hemorrhoids.  He argues that he injured 
his back when he fell on an armored vehicle, and that service 
connection is warranted because this same incident led to the 
grant of service connection for his hemorrhoids.  See October 
2002 VA Form 9.  During one of his hearings, held in May 
1999, he asserted that his back condition was related to his 
service-connected hemorrhoids.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

The veteran's service medical records do not show treatment 
for low back symptoms, or a diagnosis of a low back disorder.  
There is no record of any type of treatment related to a fall 
onto a vehicle.  The veteran's separation examination report, 
dated in November 1973, notes "back pain, chronic, 
asymptomatic, N.D. (not disabling)."

The post-service medical evidence consists of VA outpatient 
treatment, hospital, and examination reports, dated between 
1984 and 2004.  This evidence includes a VA opinion, dated in 
March 2004, which shows that the impression was "chronic low 
back pain without objective evidence to explain its origin."  
The examiner stated, "I believe that the patient's current 
low back pain is a continuation of that which he had during 
his military service.  I am sorry that I cannot provide you a 
more accurate diagnosis.  I  do not believe and the patient 
does not claim that his hemorrhoids are related to his back 
disorder."  X-rays for the lumbar spine were noted to show 
four free lumbar vertebrae with sacralization of L5, and that 
he had no narrowing of the disc[s] or osteophyte formation.  

The Board finds that the claim must be denied.  The Board 
initially points out that despite the notation of chronic 
back pain in the November 1973 separation examination report, 
there are no corroborating records of treatment for back 
pain, to include X-rays or other medical evidence, during 
service.  Therefore, a chronic back pain condition during 
service is not shown.  See 38 C.F.R. § 3.303.  In addition, 
the evidence shows that the veteran does not currently have a 
low back condition.  In this regard, the March 2004 VA 
opinion indicates that the veteran does not currently have a 
low back disorder.  Specifically, the examiner noted chronic 
low back pain without objective evidence to explain its 
origin.  (emphasis added).  In such cases, the Court has held 
that without a pathology to which his reported symptoms can 
be attributed, there is no basis to find a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds,  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board further 
points out that this opinion is considered to be highly 
probative evidence against the claim, as the examiner noted 
that he reviewed the claims folder, and as it is the most 
recent opinion of record.  See e.g., Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board notes that its 
determination is consistent with other medical evidence of 
record, to include a March 1998 VA report which noted 
degenerative changes of the spine, and in which the examiner 
stated, "From the above physical examination I do not see 
any lower back complaints or dysfunction and I cannot 
associate the degenerative changes to any service connected 
condition."  The Board's decision is also consistent with a 
number of other medical reports which show that although 
pathology of the lumbar spine has been noted, it has not been 
associated with a disease process.  See e.g., March 1998 and 
March 1999 X-ray reports; June 1998 magnetic resonance 
imaging (MRI) report; October 1998 VA examination report; 
March 1999 VA examination report (noting lumbar stenosis); 
June 1999 report (noting HNP (herniated nucleus pulposus) 
that was never verified); January 2004 VA X-ray report.  The 
Board further points out that even assuming arguendo that the 
evidence was sufficient to show a current low back condition, 
the first medical evidence of treatment for low back symptoms 
comes in the 1990's, which is many years after separation 
from service in 1974.  This lengthy period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
appellant has a low back disability that was caused or 
aggravated by his service, or a service-connected condition.  
Finally, there is no competent evidence showing that 
arthritis of the lumbar spine became disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310.  

While the veteran is competent to describe the symptoms that 
he experiences, his statements are without significant 
probative value in regard to the issue at hand, as he has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).


II.  Increased Rating

The veteran asserts that he is entitled to a rating in excess 
of 10 percent for his hemorrhoids.  It has been argued that 
he has had persistent rectal bleeding.  See November 2002 VA 
Form 9; December 2002 VA Form 646.  

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  The veteran's 
service medical records show that he received treatment for 
hemorrhoids, to include multiple profilings, and a 
hemorrhoidectomy in 1973.  His separation examination report, 
dated in November 1973, notes a history of hemorrhoids with 
small [skin] tags.  

In February 1985, the RO granted service connection for 
hemorrhoids evaluated as noncompensable (0 percent 
disabling).  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c)(West 2002).  The RO 
subsequently increased the veteran's rating to 10 percent.  
In May 1999, the veteran raised a claim for an increased 
rating for his hemorrhoids.  In July 2002, the RO denied the 
claim.  The veteran has appealed.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  Where an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's hemorrhoids have been rated under the 
provisions of 38 C.F.R. § 4.114, DC 7336, which pertains to 
both internal and external hemorrhoids.  Under this 
diagnostic code, a 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  A 20 
percent rating, the highest assignable under the code, is 
warranted for persistent bleeding and with secondary anemia, 
or with fissures.  38 C.F.R. § 4.114.

The claims file includes VA treatment records, dated between 
1998 and 2004, which do show complaints or treatment for 
hemorrhoids, although there are occasional findings of 
hemorrhoids.  See e.g., January 1999 VA hospital report.  
This evidence shows a great deal of treatment for ulcerative 
colitis, and associated symptoms that included bloody 
diarrhea and rectal bleeding.  A VA examination report, date 
in May 1999, showed a small external tag, about one 
centimeter and tender, indurated ridge at 12 o'clock in the 
anal area.  A VA examination report, dated in July 2002, 
showed external hemorrhoid tags that were not inflamed and 
were nontender.  The impression was internal hemorrhoids, 
symptomatic.  Subsequently dated medical records show 
treatment for a wide variety of disorders, to include 
treatment for exacerbations of ulcerative colitis with 
associated symptoms of abdominal pain, rectal bleeding and 
bloody diarrhea.  See e.g., VA treatment reports, covering 
treatment between August and November of 2002; April 2004.  A 
March 2004 VA opinion notes that the symptoms of hemorrhoids, 
i.e., pain and bleeding, may mimic the symptoms of ulcerative 
colitis, but that there was no relationship between the two 
diseases.   

In summary, a review of the treatment records shows that the 
veteran received a great deal of treatment for ulcerative 
colitis with associated symptoms that included rectal pain 
and bloody diarrhea.  Service connection is not currently in 
effect for ulcerative colitis, and the medical evidence does 
not show that his symptoms are associated with hemorrhoids.  
The evidence is insufficient to show that he his hemorrhoids 
are productive of persistent bleeding, secondary anemia, or 
fissures.  Given the foregoing, the Board finds that the 
evidence is insufficient to show that the criteria for a 
rating in excess of 10 percent is warranted, and that the 
preponderance of the evidence is against the claim.  
38 C.F.R. § 4.114, DC 7336.  Accordingly, the claim is 
denied.  

As for the possibility of a rating in excess of 10 percent 
under another diagnostic code, see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), under  DC 7332, a 30 percent evaluation 
is warranted for occasional involuntary bowel movements, 
necessitating the wearing of a pad.  Here, although the 
veteran has occasionally complained of a loss of bowel 
control, these complaints were recorded in conjunction with 
treatment for ulcerative colitis, and the medical evidence 
does not provide a basis to find that his hemorrhoids are 
productive of involuntary bowel movements.  Given the 
foregoing, the Board finds that the evidence is insufficient 
to show that the veteran has occasional "involuntary bowel 
movements" necessitating the wearing of a pad, and that the 
criteria for a rating in excess of 10 percent under 38 C.F.R. 
§ 4.114, DC 7332 have not been met.




II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran notice letters in 
November 2001 (for the service connection claim) and February 
2004 (for both claims), (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decisions on appeal, the statements of 
the case (SOCs), and the June 2005 supplemental statement of 
the case (SSOC), he was provided with specific information as 
to why these particular claims were being denied, and of the 
evidence that was lacking.  

Although the VCAA notices to the veteran did not include the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of final decisions.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  With regard to the increased 
rating claim, in the November 2002 SOC and the June 2005 
SSOC, the veteran was notified of the criteria for the next 
higher rating under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
See Dingess v. Nicholson, No. 01-1917, slip-op at 23 (U.S. 
Vet. App. March 3, 2006).  In addition, as the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claims for service connection and an increased 
rating, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The RO's VCAA notification letters informed the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's February 2004 VCAA notification letter contained a 
specific request for the veteran to provide additional 
evidence in support of his claims.  He was asked to identify 
all relevant treatment and to complete authorizations (VA 
Forms 21-4138 and 21-4142) for all evidence that he desired 
VA to attempt to obtain.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) by way of the 
November 2002 SOC and the June 2005 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because the content requirements of a 
VCAA notice have been met, any error in not providing a 
single notice to the appellant covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran has been afforded 
examinations for both of the disabilities in issue.  With 
regard to the claim for service connection, an etiological 
opinion has been obtained.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for a back disorder is denied.  

An evaluation in excess of 10 percent for hemorrhoids is 
denied.  


REMAND

In the Board's January 2004 remand, it stated:

The veteran is seeking service connection 
for a spine disorder and ulcerative 
colitis, each as both directly incurred 
during service or, in the alternative, as 
secondary to service-connected 
hemorrhoids.  The Board notes that to the 
extent that the claim for service 
connection for ulcerative colitis is 
argued on a "direct" service connection 
basis, see 38 C.F.R. § 3.303 (2003), this 
claim has been denied by VA in final 
decisions on several prior occasions.  
The issue is whether new and material 
evidence has been submitted to reopen 
this claim.  See 38 C.F.R. § 3.156 
(2003).  In addition, the veteran argues 
that he is entitled to service connection 
for ulcerative colitis as secondary to a 
service-connected disability.  See 38 
C.F.R. § 3.310 (2003).  This "secondary" 
service connection claim is not the 
subject of a final prior decision, and is 
therefore a separate, new claim.  
However, the RO's decision apparently 
only discussed the new and material 
claim, and it does not appear that RO has 
ever adjudicated the secondary service 
connection claim as a separate and new 
claim.  Under the circumstances, a 
statement of the case must be issued as 
to the secondary service connection 
claim.  The United States Court of 
Appeals for Veterans Claims (Court) has 
held that where a notice of disagreement 
has been filed with regard to an issue, 
and a statement of the case has not been 
issued, the appropriate Board action is 
to remand the issue to the RO for 
issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 
(1999). 

A review of the claims files shows that a statement of the 
case has not yet been issued on the issue of entitlement to 
service connection for ulcerative colitis as secondary to 
service-connected disability.  This matter must therefore be 
returned to the RO for compliance with the previous remand, 
consistent with Stegall v. West, 11 Vet. App. 268 (1998).  
That decision provides that a remand by the Board imposes 
upon the RO a concomitant duty to ensure compliance with all 
of the terms of the remand.  Id. at 270- 271.  

In addition, with regard to both the "new and material" and 
"secondary" claims for ulcerative colitis, subsequent to 
the January 2004 Remand, additional treatment records have 
been obtained and a VA opinion has been obtained conducted.  
This evidence has not been reviewed by the RO, and the 
veteran has not waived RO consideration of this evidence.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran with a 
Statement of the Case (SOC) as to the issue 
of entitlement to service connection for 
ulcerative colitis as secondary to service-
connected hemorrhoids.  The Board notes that 
in order for the veteran to obtain appellate 
review of this issue, he must follow the 
regulatory provisions governing the 
submission of a substantive appeal in order 
to perfect his appeal.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200, 20.202, 
20.302(b) (2005).  The case should only be 
returned to the Board following the issuance 
of the SOC if this issue is perfected by the 
filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

2.  The RO should readjudicate the veteran's 
claim to reopen the claim of service 
connection for ulcerative colitis on a direct 
basis, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained since 
the January 2004 Board remand.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


